The defendant administrator has appealed from an award by the unemployment commissioner for the fifth district. The plaintiff was pensioned on February 25, 1954, by his employer and has been receiving a pension since then. He *Page 368 
received unemployment benefits from February 28, 1954, to October 2, 1954, except for two weeks in July when he received vacation pay that had accrued to him prior to being pensioned. On January 15, 1955, he filed for additional unemployment benefits in a new benefit year. The commissioner concluded that the $198 he received as vacation pay in July, 1954, was wages paid during the prior benefit year, and as it exceeded $150, the disqualification under § 2316c of the 1953 Cumulative Supplement to the General Statutes did not operate to deprive him of benefits in the current year. He has not been employed, nor done any work to earn compensation since his retirement on pension.
   Wages are defined by § 2300c as "all remuneration for employment, including the cash value of all remuneration paid in any medium other than cash." The Supreme Court has determined that vacation pay is "payment by way of compensation for loss of wages" under § 7508 (as amended, § 2314c)